PER CURIAM.
In our opinion, the District Court correctly found that appellant was not entitled to a patent upon the claims in issue in this case, in view of the prior art. The Patent Office recognized the patentability of the process claims, the operative character of which has made the disputed compounds commercially available. But that the compounds themselves, and their usefulness for the purposes claimed by appellant, had been disclosed by the references upon which the Patent Office and the Court relied, there is no doubt.
Affirmed.
Mr. Justice VINSON sat during the argument of this case; concurred in the result when it was considered in conference, but resigned from the Court before the opinion was prepared.